Case 1:19-cv-23825-UU Document 7-1 Entered on FLSD Docket 09/25/2019 Page 1 of 2

Affidavit of Jerry Falwell, Til
COMMONWEALTH OF VIRGINIA ]
COUNTY OF CAMPBELL
Before me, the undersigned authority, personally appeared Jerry Falwell, III, who was
sworn and stated:
1. Tam a resident of Campbell County, Virginia, and a citizen of the United States,
and over the age of majority.

2. I am also known as “Trey Falwell.”

I am a manager of Alton Hostel, LLC.

Go

4, Among the business records kept in the ordinary course of business by Alton
Hostel, LLC, are payroll records (including W-2s) for the company.

5. Based on my review of payroll records for Alton Hostel, LLC, I can attest that
Giancarlo Granda, another manager of Alton Hostel, LLC, was paid gross salary over the last six
years (through September 17, 2019) totaling $108,944.00.

6. Also, as a member and manager of Alton Hostel, LLC, I can attest that Giancarlo
Granda is a member of the LLC and has a 24.9% ownership interest.

FURTHER AFFIANT SAYETH NAUGHT.
Under penalties of perjury, I declare that I have read the foregoing affidavit and the

facts stated in it are true and correct to the best of my knowledge and recollection.
Case 1:19-cv-23825-UU Document 7-1 Entered on FLSD Docket 09/25/2019 Page 2 of 2

A 1 iy ib
alwe

The foregoing instrument was acknowledged before me,

Wer a Ealvell If , Notary Public, this Zt day of

Leplimby_. 2019, by Jerry Falwell, III, who has presented identification of
\/ c. Onber p \ CN _2-or who is personally known by me.

— Onaole AED

Notary Public

Registration Number: 1 ¢ 24 Ss SSF

My commission expires: 5 [3 [ 20

tiie,
gry Amanda Gail Stanley
¢ } Communwealth of Virginia

 

 

. Notary Public
aA Wal / Commission No. 7529358
ae Gy ga My Con Commission Expires 8/31/2020

 

 
